December 18, 1962

Honorable W. C. Lindsey
Criminal District Attorney
Jefferson County
Beaumont, Texas
                         Opinion No. WW-1504
                         Re:   Whether, under the pro-
                               visions of Article 3912e,
                               Sec. 7, V.C.S., and the
                               stated'facts, a salary
                               warrant 'should be drawn'
Dear Mr. Lindsey:              In favor of the sheriff.
            You have requested the opinion of this office
as to whether'the county auditor ls'authorlzed,to'draw a
warrant In favor of the'sherlff In view of certain stated
facts and the'provlsions of Article 3912e, Sec.'7, Vernon's
Civil Statutes.
       Article 3912e, Sec. 7, is quoted in pertinent part
as follows:
            "No warrant shall be drawn on said
       fund or funds In favor of any person in-
       debted to thestate, county or to said'
       fund or in favor of hfs'agent or assignee
       until such debt is paid."
       The factual situation that gives rise to this present
question is as follows: The County Auditor has charged that
a deputy sheriff has misappropriated a certain sum of'money
and restitution has been made of a portion of these funds.
You ask whether the above-quoted statute operates to prohibit
the county auditor from issuing a salary warrant In favor of
the sheriff while such monies remain unpaid to Jefferson
County.
       Black's Law Dlatlonary, 4th Ed., defines the word "ln-
debtednesa" as "the owing of a sum of money upon a certain
and express agreement." The word "debt" ~1s defined as "a
sum of money due by certain and expressagreement; as by bond
for a determinate sum, a bill or note, where the amount is
Hon. W. C. Lindsey, page 2 (WW-1504)


fixed and specific and'does not depend upon any subsequent
valuation to settle It." The fact 'that the county auditor's
office has certified that a certain amount Is missing from
county funds Is not sufficient to lmpose'an absolute lla-
bllity upon the sheriff for such an amount. Thus, we must
say that there Is no "debt" or "Indebtedness" which has.been
definitely ascertained In this particular fact situation. In
the event that a court of competent jurisdiction should enter
a final judgment establishing such a definite sum as the lla-
blllty of the sheriff, then, and only ln'that event, would
a debt arise from this set of circumstances.
       Certainly, the sheriff would appear to be In the po-
sition of owing the county a sum of money; however, this
cum of money dannot by Its very nature.be'sufflciently defl-
nite as to permit the operation of Sec. 7 of Article 3912e.
See Attorney General's Opinion No. o-1089 (1939).

                        SUMMARY
           Under the.stated facts; Article 3912e,
           Sec. 7, V.C.S., doesnot authorize the
           county auditor to refuse to issue salary
           warrants to the sheriff, Inasmuch as no
           valid debt In favor of the county exists
           at this time.
                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas




MI&m8
                          By
                           ddu&
                              Assistant
APPROVED:
OPINION COMMI,TTEE
W. V. Geppert, Chairman
Sam Stone
Albert Pruett
Wm. H. Pool, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore